Citation Nr: 1041976	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  09-17 899	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for nonspecific 
pruritic dermatitis of the lower legs.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and 
	Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Neilson, Counsel




INTRODUCTION

The appellant served in the United States Air Force Reserve with 
a period of active duty for training from February 9, 1978 to May 
10, 1978, and unverified active duty from October 19, 1990 to 
April 26, 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In its May 2008 decision, the RO determined that new and material 
evidence had not been submitted to reopen previously denied 
claims for service connection for nonspecific pruritic dermatitis 
and for degenerative disc disease of the lumbosacral spine.  The 
appellant filed a notice of disagreement (NOD) as to both 
matters.  In April 2009, the RO issued a statement of the case 
addressing only the appellant's claim to reopen his dermatitis 
claim.  That same month, the RO reopened the appellant's claim 
for service connection for lumbar degenerative disc disease, 
awarded service connection for that disability, and assigned a 
disability rating and effective date.  It appears that notice of 
that decision was not sent; however, in May 2010, the RO re-
issued a copy of the April 2009 decision to the appellant.  To 
date, it does not appear that the appellant has disagreed with 
any aspect of that decision.  Thus, the matter is not before the 
Board.  


FINDINGS OF FACT

1.  By a February 2002 rating decision, the RO denied a claim of 
service connection for nonspecific pruritic recurrent dermatitis 
of the lower legs; a statement of the case was issued in February 
2004, but the appellant did not perfect an appeal.

2.  Evidence received since the RO's February 2002 decision is 
cumulative and redundant of evidence of record at the time of the 
February 2002 decision and does not, by itself or when considered 
with previous evidence of record, relate to an unestablished fact 
necessary to substantiate the dermatitis claim; nor does it raise 
a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for nonspecific pruritic 
dermatitis has not been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

At the outset, the Board notes that the appellant has claimed 
service connection for a disability that he asserts was incurred 
during a period of service from October 1990 to April 1991.  The 
RO has treated this period as a verified period of active duty, 
which may indeed be correct, but the record now available to the 
Board does not include such confirmation.  The file, including 
the appellant's service records, indeed suggests that he was in 
fact performing military duty during this period; however, the RO 
has not included any documented verification of active duty 
service.  Nevertheless, even assuming that service from October 
1990 to April 1991 was a period of active duty service, for the 
reasons set forth below, the claim will not be reopened.



A.  Petition to Reopen Previously Denied Claim

The appellant originally filed a claim for service connection for 
a rash on his legs in August 1996.  In September 2000, the RO 
denied that claim on the basis that it was not well grounded.  In 
February 2002, following enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), which eliminated the well-grounded 
claim requirement, the RO issued a new rating decision, wherein 
it denied service connection for pruritic recurrent dermatitis 
with residual scarring of the lower legs.  The appellant filed an 
NOD as to the RO's February 2002 denial of service connection.  
In February 2004, an SOC was issued, wherein the appellant was 
informed that he had 60 days from that date to file his appeal to 
the Board.  In March 2004, the appellant requested an extension 
of time in which to file his appeal.  In May 2004, the RO granted 
the appellant a 60-day extension of time.  The appellant failed 
perfect an appeal to the Board within those 60 days and the 
February 2002 RO decision therefore became final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).  

As a result of the finality of the February 2002 RO decision, a 
claim of service connection for pruritic dermatitis with residual 
scarring of the lower legs may now be considered on the merits 
only if new and material evidence has been received since the 
time of the last final denial.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2010); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Section 3.156(a) of title 38, Code of Federal Regulations 
provides the following definitions of new and material evidence:  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir. 1998).  In making the determination of materiality, 
the "credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that it must consider the question of whether new 
and material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and adjudicate 
the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO may 
have determined in that regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence received 
is new and material is neither required nor permitted.  Id. at 
1384; see Butler v. Brown, 9 Vet. App. 167, 171 (1996).

To determine whether new and material evidence has in fact been 
submitted, the Board first must compare the evidence submitted 
since the previous final denial with evidence previously of 
record.  If the newly submitted evidence is that which was not of 
record at the time of the last final disallowance (on any basis) 
of the claim, and is not merely cumulative of other evidence that 
was then of record, it will be considered "new evidence" under 
38 C.F.R. § 3.156(a).  If the evidence is in fact new, the Board 
will then consider whether it is also material.  

In this case, the evidence of record at the time of the February 
2002 decision included:  the appellant's service treatment 
records (STRs), VA outpatient treatment records from the Bronx, 
New York, VA medical center (MC) dated from April 1994 to July 
1996, and an October 2001 VA dermatology examination report.  

The appellant's STRs were silent for complaints of or treatment 
for a rash on the lower legs.  Notably, there are numerous 
treatment entries between February 1991 and April 1991 for 
treatment related to back pain, but no mention of a rash.  His 
March 1991 report of medical history contains no reference to a 
rash or any skin disease.  Air Force Reserve annual medical 
certificates (AF Form 895) dated in 1992 and 1993 indicated no 
current medical problems and documented that he had not been 
treated by a physician since his last AF Form 895.  His 1995 
annual medical certificate notes that he had received treatment 
from and been prescribed medicine by a physician, dentist, or 
healthcare provider since his last AF Form 895.  On the back of 
that form, the appellant stated that he was taking medication and 
being treated at the Bronx VAMC for a skin rash.  

In September 1995, a punch biopsy of the skin was conducted.  
Medical examination reports dated in 1996 contain no references 
to a skin rash.  A January 1997 annual medical certificate noted 
treatment for a skin rash, the location of which was not 
specified.  The Bronx VAMC outpatient treatment records contained 
multiple entries for treatment of a rash on the legs and showed a 
diagnosis of lichen planus.  The October 2001 VA dermatology 
examination report contained a diagnosis of nonspecific pruritic 
recurrent dermatitis with residual atrophic scarring of the lower 
legs.  The appellant had reported that the rash had been present 
on and off since 1991 and had been previously diagnosed as lichen 
planus.  The examiner did not comment on the origin of the rash.

In denying the claim for service connection in February 2002, the 
RO acknowledged the appellant's complaints of an itchy rash, 
which he asserted had existed on an intermittent basis since 
1991.  The RO found that although the appellant had a current 
diagnosis of pruritic recurrent dermatitis with residual atrophic 
scarring of the lower legs, service connection was not warranted 
because the evidence failed to establish that that condition was 
incurred in or caused by the appellant's active military service.  
The RO also considered whether the appellant was entitled to 
compensation based on an undiagnosed illness associated with his 
service in the Southwest Asia theater of operations during the 
Persian Gulf War.  The RO determined that because the appellant's 
skin condition had been clinically diagnosed, entitlement to 
compensation under the provisions of 38 C.F.R. § 3.317 was not 
warranted.

Since the February 2002 RO decision, the new evidence that has 
been added to the record includes:  the report of a 1996 Gulf War 
registry examination; Bronx VAMC outpatient treatment records 
dated from October 2000 to March 2002; Lyons, New Jersey, VAMC 
outpatient treatment records dated from December 2006 to November 
2008; VA compensation and pension examination reports, and 
statements from the appellant.  

A review of the medical evidence shows that in 1996, the 
appellant was diagnosed with lichen planus, the cause of which 
was recorded as "unknown."  The Bronx VAMC outpatient treatment 
records show treatment for lichen planus.  The Lyons VAMC 
outpatient treatment records show treatment for a rash and 
scarring on the legs.  He was prescribed various medications for 
treatment of active lesions and scarring.  A December 2006 
treatment notation shows that the appellant had not been seen for 
treatment since 2002.  It was noted that his condition had not 
improved with treatment with steroids and topical creams.  

The appellant has also submitted lay statements wherein he 
reported treatment at the Lyons VAMC for his rash of the lower 
legs.  He also submitted a statement concerning the conditions of 
his service in Saudi Arabia.  He reported unsanitary conditions 
and stated that since his rash was recurrent, little attention 
was paid to it at that time.  He indicated that no treatment was 
available for his rash and that he wore clothing that covered his 
legs.  He stated that upon returning to the United States, he 
underwent a Gulf War examination and a biopsy of the rash was 
performed.  He further stated that he knew of other members of 
his unit who had the same rash and who were receiving VA 
disability compensation for it.  The appellant asserted that 
lichen planus is indigenous to the area where he stationed 
overseas.

In March 2008, the appellant was afforded a VA posttraumatic 
stress disorder examination and in February 2009, he underwent a 
VA orthopedic examination of the spine.  No mention of his 
claimed skin rash was made during these examinations.  

Based on the above review, the Board finds that the evidence 
submitted since the February 2002 RO decision does not constitute 
new and material evidence.  Although the evidence is new because 
it was not previously before VA decision makers, it is cumulative 
of evidence of record before the RO in February 2002.  The 
appellant had previously reported the onset of his rash to be in 
1991 and asserted his belief that it was related to his overseas 
service.  The RO determined, however, that the evidence failed to 
show that the appellant's claimed disability had its onset in 
service.  The prior evidence also contained a diagnosis of lichen 
planus and nonspecific pruritic recurrent dermatitis and showed 
treatment for that condition.  Thus, the newly submitted evidence 
showing diagnoses of and treatment for those conditions is merely 
cumulative of the previously submitted evidence.  Further, the 
medical evidence submitted since February 2002 does not pertain 
to whether the appellant's rash was incurred in or related to his 
period of active military service.  The new medical records are 
silent as to etiology or onset of the appellant's rash.  The VA 
examination reports pertain to conditions other than the 
appellant's skin rash and are thus not material evidence with 
regard his claim for service connection for nonspecific pruritic 
dermatitis.  

In sum, the new evidence is cumulative and redundant of 
previously submitted evidence and therefore does not relate to an 
unestablished fact necessary to substantiate the claim of service 
connection for pruritic recurrent dermatitis, and it does not 
raise a reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that new and material evidence has 
not been submitted.  Thus, the petition to reopen the claim of 
service connection for nonspecific pruritic recurrent dermatitis 
must be denied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
As new and material evidence to reopen the finally disallowed 
claim has not been received, the benefit-of-the-doubt doctrine is 
not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

B.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 
2010)), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or 
lay evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA 
is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a appellant's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Regarding VA's duty to notify with respect to a petition to 
reopen a previously disallowed claim, VA must also advise the 
claimant of the evidence and information necessary to reopen the 
claim and of the evidence and information necessary to establish 
entitlement to the underlying claim for the benefit sought by the 
claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This 
requires VA to look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were found 
insufficient in the previous denial.  Id. at 9-10.

The appellant's petition to reopen was received in July 2007.  In 
August 2007, the RO sent to him a letter notifying him that his 
claim for service connection was previously denied in February 
2002 because the evidence failed to establish that his claimed 
skin condition was incurred in or caused by service.  He was 
informed that he needed to submit new and material evidence and 
was advised of the definition of such.  The letter also informed 
the appellant of the information and evidence necessary to 
substantiate a claim for service connection.  He was further 
advised of VA's duty to assist, to include a statement that VA 
would not provide a medical examination unless his claim was 
reopened, and of his responsibilities in the adjudication of his 
claim.  The letter also included the notice elements required by 
Dingess for how VA determines disability ratings and effective 
dates.  

The appellant responded that same month, stating that he had no 
further information or evidence to submit to VA.  The appellant 
has not disputed the contents of the VCAA notice in this case.  
Upon review of the July 2007 VCAA letter, the Board is satisfied 
that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) were satisfied.

The Board also finds that VA has adequately fulfilled its 
obligation to assist the appellant in obtaining the evidence 
necessary to substantiate his claim.  The appellant identified 
having received treatment from VA and those records were obtained 
and associated with the claims folder.  His STRs were of record 
at that time of the prior denial in February 2002.  He elected 
not to have a hearing in his case.  The appellant has not alleged 
that there is any additional outstanding evidence pertinent to 
his claim.  The Board is also unaware of any such evidence.  
Moreover, the duty to provide a VA medical examination does not 
apply to a claim to reopen a finally adjudicated claim without 
the submission or receipt of new and material evidence.  38 
C.F.R. § 3.159(c)(4)(iii).  As discussed above, new and material 
evidence has not been submitted and the appellant's service-
connection claim has not been reopened; therefore, an examination 
is not required.  Thus, the Board is satisfied that the duty-to-
assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c) were satisfied.


							(CONTINUED ON NEXT PAGE)





ORDER

As new and material evidence to reopen a claim of service 
connection for nonspecific pruritic dermatitis of the lower legs 
has not been submitted, the claim to reopen is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


